DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2022 is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the first sentence and second sentence refer to two different inventions and should be amended.  Correction is required such as “A method for providing a removable quick-connect between a junction box and an electrical device provides a first junction box …”  or rephrasing the abstract to be similar (without legal language) to Claim 1 of the application.  See MPEP § 608.01(b).
Claim Objections
Claims 1-5 objected to because of the following informalities:  
“said second fixture mounting plate” in Claim 1 should be “said second electrical fixture mounting plate”
“a removable quick-connect” in Claims 2-5 should be “the removable quick-connect”
“the step” in Claims 4-5 should be “a step”
“the junction box mounting plate with threaded bore holes” in Claim 2 and 4 should be “the first junction box mounting plate with plurality of threaded bore holes”
“threadabtly” in Claim 2-3, examiner believes, should be “threadably”
“electrical device mounting plate” in Claim 3 should be “electrical fixture mounting plate”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr (US6503099).
Regarding Claim 1. Kerr teaches, in Fig. 4-7, a method for providing a removable quick-connect between a junction box and an electrical device comprising the steps of: removably affixing a first junction box mounting plate (170) to said junction box (Fig. 1, Fig. 4); removably affixing a second electrical fixture mounting plate (174) to an electrical fixture (40); aligning a channel (114) in a front face (Fig. 4) of said first junction box mounting plate with a projection (slot surface/area, 160 around) extending upwardly from a front face (174 shortens in the middle) of the second electrical fixture mounting plate (Fig. 5); said channel in the front face of the first junction box mounting plate being sized to slidable receive the projection extending from the front face of the second electrical fixture mounting plate (Fig. 1); sliding said projection extending from the front face of the second electrical fixture mounting plate into the channel of the first junction box mounting plate until a first electrical connector positioned in the channel in the front face of said first junction box mounting plate engages a second electrical connector positioned in a slot in the projection extending upwardly from the front face of said second fixture mounting plate (Column 1 lines 50-53, column 4 lines 1-10).
Regarding Claim 2. Kerr teaches the method for providing a removable quick-connect according to claim 1, wherein the step of removably affixing said first junction box mounting plate to said junction box comprises the steps of: aligning a plurality of bore holes (see Fig. 1)(124) located at opposing corners of the junction box mounting plate with threaded bore holes in the junction box (see Fig. 1); inserting a plurality of bolts through said corresponding plurality of bore holes and threadabtly engaging said corresponding plurality of threaded bore holes in the junction box (Fig. 1-2) (column 4 lines 32-34).
Regarding Claim 3. Kerr teaches the method for providing a removable quick-connect according to claim 2, wherein the step of removably affixing said second electrical fixture mounting plate to said electrical fixture comprises the steps of: aligning a plurality of bore holes (174, areas that have two holes) located at opposing corners of the electrical device mounting plate (Fig. 5) with threaded bore holes in the electrical device (Fig. 5), inserting a plurality of bolts (186) through said corresponding plurality of bore holes and threadabtly engaging said corresponding plurality of threaded bore holes in the electrical device (Fig. 5) (Fig. 5 lines 23-25).
Regarding Claim 4. Kerr teaches the method for providing a removable quick-connect according to claim 1, further comprising the step of connecting second ends of a plurality of wires passing through an opening in the first junction box mounting plate (see Fig. 4) and having first ends connected to said first electrical connector (128) to power supply wires within the junction box (implicit)(column 3 line 1).
Regarding Claim 5. Kerr teaches the method for providing a removable quick-connect according to claim 4, further comprising the step of connecting second ends of a plurality of wires passing through an opening in the second electrical device mounting plate (Fig. 5, Fig. 1) and having first ends connected to said second electrical connector (Fig. 5) to electrical terminals of the electrical fixture (148, Fig. 5, Fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
39Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848